DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/08/2022 has been entered.  Claims 1-2, 9-11 have been cancelled.  Claims 3-8, 12-17 are pending in this Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power module (line 19), “an external rectifier module” (line 21), “a first radio frequency module” (27) in claim 3; “a wireless module” (line 2) in claim 4; “a WIFI module”, “a Bluetooth module”, “a voltage transformer/regulator module” (lines 2-3) in claim 5; “a control unit” (line 9); “a power module” (line18), “a second radio frequency module” (line18), “a switch module”(19) in claim 6; “an SI4432 module” (line 3) in claim 8; “a wireless module” (line 2) in claim 13; “a WIFI module”, “a Bluetooth module”, “a voltage transformer/regulator module” in claim 14; “an SI4432 module” (line 3) in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 12-14, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, line 18, the claim recites “a second radio frequency module” but there is no recitation of “a first radio frequency module” before or thereinafter. 
Claims 12-14, 15-17 are ambiguous and improper since the claim apparatus is also claiming a method (Ex parte Lyell, 17, USPQ2nd 1548).  
Claims 7-8, 15-17 are rejected by virtue of their dependency. 
Allowable Subject Matter
Claims 3-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that an intelligent electric winder, comprising: the host comprises a main control board and a communication board; wherein the main control board comprises a power module, an MOS transistor drive and a first microprocessor, wherein an input terminal of the power module is electrically connected to an external rectifier module; a 3.3-V output terminal of the power module is electrically connected to the first microprocessor; a 5-V output terminal of the power module is electrically connected to a control electrode of the MOS transistor drive; an input electrode of the MOS transistor drive is electrically connected to the first microprocessor; and an output electrode of the MOS transistor drive is electrically connected to the drive structure; and the communication board comprises a first radio frequency module and a second microprocessor, wherein the first radio frequency module is electrically connected to the second microprocessor; the second microprocessor is further electrically connected to the first microprocessor; the first radio frequency module is further electrically connected to the 3.3-V output terminal of the power module as recited in claim 3; and  wherein the drive structure is electrically connected to the control unit; the host is arranged inside the casing; the socket is arranged outside the casing; the start/stop button is provided on a surface of the socket, and the socket is connected to a free end of the cable; the socket comprises a power module, a second radio frequency module, a single chip microcomputer and a switch module; the power module comprises a voltage regulator chip and a rectifier filter; one end of the second radio frequency module is electrically connected to a 3.3-V output terminal of the voltage regulator chip, and the other end of the second radio frequency module is electrically connected to the single chip microcomputer; a 5-V input terminal of the voltage regulator chip is electrically connected to the rectifier filter; the single chip microcomputer is electrically connected to the switch module; and the switch module comprises a relay structure and a button structure, wherein the relay structure comprises a start/stop relay; the button structure comprises the start/stop button; one end of the start/stop relay is electrically connected to the single chip microcomputer, and the other end of the start/stop relay is electrically connected to the start/stop button as recited in claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KTOctober 11, 2022